Citation Nr: 1428152	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  06-35 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chemical hepatitis, claimed as due to herbicide exposure or service-connected disorders.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to herbicide exposure or service-connected disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active service from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and Detroit, Michigan, that denied the benefits sought on appeal.

The Veteran testified at a November 2008 Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the electronic claims folder.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

An application to reopen claims of entitlement to service connection for hypertension and irritable bowel syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, the Board finds that a further remand is required in this case, as all requested development has not been completed.

Initially, though the claims file has addressed the issue of entitlement to service connection for chemical hepatitis as due to herbicide exposure, the Veteran, through his representative, also raised secondary theories of entitlement in an April 2013 letter.  In the letter, the Veteran's representative argues that the Veteran's claimed hepatitis may also be due to his diabetes.  The Board notes that a December 2012 examiner indicated that the Veteran's hepatitis could be related to his smoking, and in the March 2013 letter, the Veteran asserted that his smoking is due to his service connected PTSD.  To date, a VA opinion has not been obtained to address these alternate theories of entitlement.  

In a February 2005 and July 2007 letters, the Veteran asserted that he has GERD, as a result of food poisoning in service, chronic exposure to herbicides, and stress and anxiety of posttraumatic stress disorder (PTSD).  In an April 2013 statement, the Veteran's representative also argued that the Veteran's GERD may be caused or aggravated by his diabetes via gastroparesis.  Though there are been multiple examinations that have determined the Veteran's GERD is not related to herbicide exposure or directly related to service, there has been no opinion as to whether the Veteran's GERD is caused or aggravated by his now service-connected PTSD or diabetes.

The Board finds additional VA opinions are necessary to determine the Veteran's claims based on all available theories of entitlement.  As the issues are being remanded for additional opinions, the AOJ should also obtained any outstanding private or VA treatment records related to the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1.  After furnishing the Veteran with a new 38 C.F.R. § 3.159(b) notice letter addressing the claims under 38 C.F.R. § 3.310 (secondary service connection), obtain all outstanding treatment records (either private and/or through VA) and associate them with the claims file.  If the search for such records has negative results, notify the Veteran and place a statement to that effect in the claims file.

2.  The AOJ should obtain an additional VA opinion from a VA medical professional as to whether the Veteran's claimed hepatitis is caused or aggravated by any service-connected disability.  The claims file should be made available to and reviewed by the examiner in conjunction with the opinion.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE should be printed and associated with the paper claims file so they can be available to the examiner for review.  

Following a thorough review of the claims file, the examiner should discuss whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed hepatitis (or any diagnosed chronic liver disorder) is:

a)  caused or aggravated by his service-connected diabetes; or,

b)  caused or aggravated by his smoking, and if so, whether his smoking is due to his service-connected PTSD; or,

c)  caused or aggravated by any other service-connected disability, to include NSAID treatments for those disabilities. 

The examination report should include a complete rationale for all opinions expressed. 

3.  The AOJ should return the claims file to the VA examiner who conducted the January 2014 VA examination for an additional addendum opinion.  The claims file should be made available to and reviewed by the examiner in conjunction with the opinion.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE should be printed and associated with the paper claims file so they can be available to the examiner for review.  

Following a thorough review of the claims file, the examiner should discuss whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed GERD is:

a)  caused or aggravated by his service-connected diabetes; or,

b)  caused or aggravated by any other service-connected disability, to include treatments for those disabilities. 

The examination report should include a complete rationale for all opinions expressed.

4.  When the requested development has been completed, the case should again be reviewed by the AOJ, to include consideration of any additional evidence submitted.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



